DETAILED ACTION
Status of Claims
Claims 2-45 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21-25 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 21 is indefinite in the recitation, “the manufacturing.”  There is insufficient antecedent basis for this limitation in the claim as no “manufacturing” is recited in claims 2 and 20 from which claim 21 depends. See MPEP § 2173.05(e).  Subsequent claims 22-25 depend on claim 21 and are thus, indefinite as well.
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-18, 26-30, 34 37-41 and 43-45 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HOOD (US 2013/0267495 A1, Publ. Oct. 10, 2013; hereinafter, “Hood”), or in the alternative, over 35 U.S.C. § 103 as being obvious over HOOD (US 2013/0267495 A1, Publ. Oct. 10, 2013; hereinafter, “Hood”).
Hood is directed to:
ABSTRACT
Indazole compounds for treating various diseases and pathologies are disclosed. More particularly, the present invention concerns the use of an indazole compound or analogs thereof, in the treatment of disorders characterized by the activation of Wnt pathway signaling (e.g., cancer, abnormal cellular proliferation, angiogenesis, Alzheimer's disease, lung disease and osteoarthritis), the modulation of cellular events mediated by Wnt pathway signaling, as well as genetic diseases and neurological conditions/disorders/diseases due to mutations or dysregulation of the Wnt pathway and/or of one or more of Wnt signaling components.  Also provided are methods for treating Wnt-related disease states.
Hood, title & abstract.  In this regard, Hood discloses Wnt inhibitors containing an indazole core; 
[0012]	Some embodiments disclosed herein include Wnt inhibitors containing an indazole core.  Other embodiments disclosed herein include pharmaceutical compositions and methods of treatment using these compounds.
[0013]	One embodiment disclosed herein includes a compound having the structure of Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Hood, par. [0012]-[0013], Formula I; see Hood, par. [0014]-[0032] for further details regarding R1 and R2, and also par. [0032] on p. 3 through p. 4 for excluded structures) and further in this regard, discloses “[i]llustrative compounds of Formula (I)” (Hood, par. [0163], Table 1, compounds 1-497 on p. 11 through p. 72]), which includes compound 10 with the structure: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Hood, par. [0163], Table 1, compound 10 on p. 12; hereinafter referred to as “compound 10”).  Hood also teaches an exemplary embododiment for the preparation of a parenteral suspension of a compound of Hood, Formula I:
Example 3
[0572]	Preparation of a parenteral suspension with a compound of Formula I for the treatment of bone/cartilage diseases.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[0573]	Dynamic vapor sorption shows up to 17 .2% water is absorbed, showing the hygroscopicity of a compound of Formula I.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0574]	Preparation of a 220 μg/mL suspension in 0.5% CMC/0.05% tween 80 begins by dispensing 597 g±l g of Gibco lxPBS into the 1 L glass bottle. Using a 1 mL sterile syringe, measure 0.3 mL of Tween 80. In a weigh boat, weigh out 3 g±0.1 g of Carboxymethyl Cellulose 7LXF PH(CMC).  Start mixing the Tween80/PBS solution and slowly sprinkle the CMC into the 1 L bottle containing the PBS/Tween mixture (increase mixing speed as necessary).  Once visually dispersed and the polymer is hydrated, start heating the container on a heating plate to promote phase inversion (turbidity).  Once the solution is cool to the touch, filter NLT 120 mL into the 250 mL glass bottle. Weigh 27 mg of a compound of Formula I and suspend by mixing with the aid of 120 g of the sterile filtered CMC/tween solution.  Fill 2 mL schott glass vials and 13 mm Fluorotec coated stoppers (West Pharma) and autoclave the vials at 260° F. for NLT 25 minutes. Particle size measurement (Table 4) was performed after autoclaving using a Horiba L-950.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6.
Regarding independent claim 2 and the requirements for:
2.	([...]) A single-dose, ready-to-use formulation comprising a compound of Formula (I)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

or a pharmaceutically acceptable salt or amorphous or polymorph form thereof, prepared by a process comprising:
(a)	providing an aqueous solution;
(b)	providing a slurry comprising a compound of Formula (I), or a pharmaceutically acceptable salt or amorphous or polymorph form thereof;
(c)	mixing the aqueous solution and the slurry to form a suspension; and
(d)	filling a container with the suspension to prepare a single-dose, ready-to-use formulation.
it is noted that steps (a), (b), (c) and (d) are product-by-process requirements.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  In this regard, Hood clearly teaches the “[p]reparation of a parenteral suspension with a compound of Formula I” (Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6) such as compound 10 (Hood, par. [0163], Table 1, compound 10 on p. 12), whereby it is noted that:
compound 10 (Hood, par. [0163], Table 1, compound 10 on p. 12) is “a compound of formula (I)” of claim 2;
“597 g±l g of Gibco lxPBS” with “0.3 mL of Tween 80” and “3 g±0.1 g of Carboxymethyl Cellulose 7LXF PH(CMC)” (Hood, par. [0574], Ex. 3) is “an aqueous solution” of claim 2, as well as meeting the requirements of:
claim 3 for “wherein the aqueous solution comprises a buffer,” i.e., “1xPBS,”
claim 4 for “wherein the aqueous solution comprises an excipient,”
claim 5 for “[t]he formulation of claim 3, wherein the buffer is a phosphate buffer,”
claim 6 for “[t]he formulation of claim 5, wherein the phosphate buffer is selected from the group consisting of sodium phosphate dibasic, sodium phosphate monobasic, potassium phosphate monobasic, potassium phosphate dibasic, and mixtures thereof,”
claim 7 for “[t]he formulation of claim 6, wherein the phosphate buffer is a mixture of sodium phosphate dibasic heptahydrate and sodium phosphate monobasic monohydrate,”
claim 8 for “[t]he formulation of claim 4, wherein the excipient comprises a surfactant, a viscosity enhancer, or a mixture thereof,”
claim 9 “[t]he formulation of claim 8, wherein the viscosity enhancer is a water-soluble cellulose derivative,”
claim 10 for “[t]he formulation of claim 8, wherein the surfactant is a polysorbate,”
claim 11 for “[t]he formulation of claim 9, wherein the water-soluble cellulose derivative is sodium carboxymethylcellulose,”
claim 17 for “[t]he formulation of claim 5, wherein the buffer is phosphate buffered saline,” and
claim 34 for “wherein the aqueous solution is a filtered mixture”;
 “27 mg of a compound of Formula I” that is “suspend[ed] by mixing with the aid of 120 g of the sterile filtered CMC/tween solution” (Hood, par. [0574], Ex. 3) is “a slurry comprising a compound of Formula (I)” of claim 2, as well as meeting the requirements of:
claim 26 for “wherein the slurry comprises an excipient,”
claim 27 for “[t]he formulation of claim 26, wherein the excipient comprises a surfactant,” and
claim 28 for “[t]he formulation of claim 30, wherein the surfactant is a polysorbate”;
the operation of:
[0574]	[...] Using a 1 mL sterile syringe, measure 0.3 mL of Tween 80. In a weigh boat, weigh out 3 g±0.1 g of Carboxymethyl Cellulose 7LXF PH(CMC).  Start mixing the Tween80/PBS solution and slowly sprinkle the CMC into the 1 L bottle containing the PBS/Tween mixture (increase mixing speed as necessary).  Once visually dispersed and the polymer is hydrated, start heating the container on a heating plate to promote phase inversion (turbidity).  Once the solution is cool to the touch, filter NLT 120 mL into the 250 mL glass bottle. [...].
(Hood, par. [0574]) meets the product-by-process step requirement of claim 2 for “(a) providing an aqueous solution;
the operation of “[w]eigh[ing] 27 mg of a compound of Formula I and suspend by mixing with the aid of 120 g of the sterile filtered CMC/tween solution” (Hood, par. [0574]) meets the product-by-process step requirement of claim 2 for:
“(b) providing a slurry comprising a compound of Formula (I), or a pharmaceutically acceptable salt or amorphous or polymorph form thereof,” and
“(c) mixing the aqueous solution and the slurry to form a suspension”
the operation of “[f]ill[ing] 2 mL schott glass vials and 13 mm Fluorotec coated stoppers (West Pharma) and autoclave the vials at 260° F. for NLT 25 minutes” (Hood, par. [0574]; see also Hood) meets the active step requirement of claim 2 for “(d) filling a container with the suspension to prepare a single-dose, ready-to-use formulation,” as well as the requirements of:
claim 39 for “wherein the container is selected from the group consisting of a vial, a bottle, an ampule, and a syringe,”
claim 40 for “[t]he formulation of claim 39, wherein the vial is a glass vial or a plastic vial made of polyethylene, polypropylene, polyolefins, polyethylene terephthalate, polyethylene terephthalate G, poly(vinyl chloride), and mixtures thereof,”
claim 41 for “wherein the container has a volume of 1 mL, 2 mL, 3 mL, 4 mL, 5 mL, 6 mL, 7 mL, 8 mL, 9 mL, or 10 mL,”
claim 43 for “wherein the mixing is done aseptically,”
claim 44 for “wherein the filling is done aseptically,” and
claim 45 for “wherein the filled container is terminally sterilized.”
However, to the extent that Hood’s exemplary “[p]reparation of a parenteral suspension with a compound of Formula I” (Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6) DOES NOT EXPRESSLY TEACH a compound 10 (Hood, par. [0163], Table 1, compound 10 on p. 12) with sufficient specificity to be anticipatory, it would be obvious.  In this regard, it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Hoodn order to make a “[p]reparation of a parenteral suspension with a compound of Formula I” (Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6) with compound 10 (Hood, par. [0163], Table 1, compound 10 on p. 12).
Thus, Hood anticipates (or in the alternative, renders obvious) claims 2-11, 17, 26-28, 34, 39-41 and 43-45.
Regarding claims 12-16, 18, 29-30 and 37-38 and the requirements for:
12.	([...]) The formulation of claim 8, wherein the aqueous solution comprises about 0.01 g/kg to about 50 g/kg; about 0.1 g/kg to about 50 g/kg; about 1 g/kg to about 25 g/kg; about 1 g/kg to about 10 g/kg; about 1 g/kg to about 7.5 g/kg; about 1 g/kg to about 5.5 g/kg; about 1 g/kg to about 2.5 g/kg; about 2.5 g/kg to about 50 g/kg; about 5 g/kg to about 50 g/kg; about 10 g/kg to about 50 g/kg; about 25 g/kg to about 50 g/kg; about 2.5 g/kg to about 7.5 g/kg; about 5 g/kg to about 10 g/kg; or about 10 g/kg to about 20 g/kg of a viscosity enhancer.
13.	([...]) The formulation of claim 12, wherein the aqueous solution comprises about 5.5 g/kg of a viscosity enhancer.
14.	([...]) The formulation of claim 8, wherein the aqueous solution comprises about 0.01 g/kg to about 5 g/kg; about 0.01 g/kg to about 2.5 g/kg; about 0.01 g/kg to about 1 g/kg; about 0.01 g/kg to about 0.75 g/kg; about 0.01 g/kg to about 0.5 g/kg; about 0.01 g/kg to about 0.25 g/kg; about 0.025 g/kg to about 5 g/kg; about 0.05 g/kg to about 5 g/kg; about 1 g/kg to about 5 g/kg; about 0.1 g/kg to about 5 g/kg; 0.1 g/kg to about 2.5 g/kg; about 0.1 g/kg to about 1 g/kg; about 0.1 g/kg to about 0.75 g/kg; about 0.1 g/kg to about 0.5 g/kg; about 0.1 g/kg to about 0.25 g/kg; about 0.25 g/kg to about 5 g/kg; about 0.5 g/kg to about 5 g/kg; about 1 g/kg to about 5 g/kg; about 2.5 g/kg to about 5 g/kg; about 0.25 g/kg to about 0.75 g/kg; about 0.5 g/kg to about 1 g/kg; or about 1 g/kg to about 2 g/kg of a surfactant.
15.	([...]) The formulation of claim 14, wherein the aqueous solution comprises about 0.5 g/kg of a surfactant.
16.	([...]) The process of formulation 8, wherein the aqueous solution comprises about 5.55 g/kg of sodium carboxymethylcellulose and about 0.5 g/kg of polysorbate 80.
[...]
18.	([...]) The formulation of claim 2, wherein the slurry comprises about 0.001 g/kg to about 5 g/kg; about 0.001 g/kg to about 2.5 g/kg; about 0.001 g/kg to about 1 g/kg; about 0.001 g/kg to about 0.75 g/kg; about 0.001 g/kg to about 0.5 g/kg; about 0.001 g/kg to about 0.25 g/kg; about 0.001 g/kg to about 0.01 g/kg; about 0.01 g/kg to about 5 g/kg; about 0.01 g/kg to about 2.5 g/kg; about 0.01 g/kg to about 1 g/kg; about 0.01 g/kg to about 0.75 g/kg; about 0.01 g/kg to about 0.5 g/kg; about 0.01 g/kg to about 0.25 g/kg; about 0.1 g/kg to about 2.5 g/kg; about 0.1 g/kg to about 1 g/kg; about O .1 g/kg to about 0.75 g/kg; about 0.1 g/kg to about 0.5 g/kg; about O .1 g/kg to about 0.25 g/kg; about 0.25 g/kg to about 5 g/kg; about 0.5 g/kg to about 5 g/kg; about 1 g/kg to about 5 g/kg; about 2.5 g/kg to about 5 g/kg; about 0.25 g/kg to about 0.75 g/kg; about 0.5 g/kg to about 1 g/kg; or about 1 g/kg to about 2 g/kg of the compound of Formula (I), or a salt or amorphous or polymorph form thereof.
[...]
29.	([...]) The formulation of claim 27, wherein the slurry comprises about 0.01 g/kg to about 5 g/kg; 0.01 g/kg to about 2.5 g/kg; about 0.01 g/kg to about 1 g/kg; about 0.01 g/kg to about 0.75 g/kg; about 0.01 g/kg to about 0.5 g/kg; about 0.01 g/kg to about 0.25 g/kg; about 0.025 g/kg to about 5 g/kg; about 0.05 g/kg to about 5 g/kg; about 1 g/kg to about 5 g/kg; about 0.1 g/kg to about 5 g/kg; 0.1 g/kg to about 2.5 g/kg; about 0.1 g/kg to about 1 g/kg; about 0.1 g/kg to about 0.75 g/kg; about 0.1 g/kg to about 0.5 g/kg; about 0.1 g/kg to about 0.25 g/kg; about 0.25 g/kg to about 5 g/kg; about 0.25 g/kg to about 2.5 g/kg; about 0.25 g/kg to about 0.75 g/kg; about 0.5 g/kg to about 5 g/kg; about 0.5 g/kg to about 2.5 g/kg; about 0.5 g/kg to about 1 g/kg; about 1 g/kg to about 5 g/kg; about 2.5 g/kg to about 5 g/kg; or about 1 g/kg to about 2 g/kg of a surfactant.
30.	([...]) The formulation of claim 29, wherein the slurry comprises about 0.5 g/kg of a surfactant.
[...]
37.	([...]) The formulation of claim 2, wherein the aqueous solution and slurry are mixed to form a suspension comprising about 0.005 mg/mL to about 2.5 mg/mL, about 0.01 mg/mL to about 2.0 mg/mL, about 0.01 mg/mL to about 1 mg/mL, about 0.01 mg/mL to about 0.5 mg/mL, about 0.01 mg/mL to about 0.2 mg/mL, or about 0.015 mg/mL to about 0.115 mg/mL of the compound of Formula (I) or a salt or amorphous or polymorph form thereof.
38.	([...]) The formulation of claim 2, wherein the container comprises a suspension comprising about 0.005 mg/mL to about 2.5 mg/mL, about 0.005 mg/mL to about 2 mg/mL, about 0.001 mg/mL to about 2 mg/mL, about 0.01 mg/mL to about 1.8 mg/mL, about 0.015 mg/mL to about 0.115, about 0.025 mg/mL to about 1.6 mg/mL, about 0.05 mg/mL to about 1.5 mg/mL, about 0.075 mg/mL to about 1.25 mg/mL, about 0.1 mg/mL to about 1 mg/mL, or about 0.25 mg/mL to about 0.75 mg/mL of the compound of Formula (I) or a salt or amorphous or polymorph form thereof.
it is noted that MPEP § 2131.03 states "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  Alternatively, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Since it would have be obvious to make a “[p]reparation of a parenteral suspension with a compound of Formula I” (Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6) with compound 10 as the compound of Formula I (Hood, par. [0163], Table 1, compound 10 on p. 12), the resulting preparation would involve:
a suspension of a compound of Formula I containing 0.5% CMC (Hood, par. [0574], Ex. 3), thereby meeting the range requirements of claims 12-13 and 16; for a “viscosity enhancer” or “sodium carboxymethylcellulose”;
a suspension of a compound of Formula I containing 0.05% tween 80 (Hood, par. [0574], Ex. 3), thereby meeting the range requirements of claims 14-16 and 29-30 for a “surfactant” or polysorbate 80; and
a suspension of a compound of Formula I containing 220 μg/mL of a compound of Formula I (Hood, par. [0574], Ex. 3), i.e., 0.22 g/kg, or more broadly, “[t]he contemplated compositions may contain 0.001%-100% active ingredient” (Hood, par. [0177]), thereby meeting the range requirements of claims 18 and 37-38 for “a compound of Formula (I).”
Thus, Hood anticipates (or in the alternative, renders obvious) claims 12-16, 18, 29-30 and 37-38.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 2-41 and 43-45 are rejected under 35 U.S.C. § 103 as being unpatentable over HOOD (US 2013/0267495 A1, Publ. Oct. 10, 2013; hereinafter, “Hood”).
The teachings of Hood, as set forth above with regard to claims 2-18, 26-30, 34, 37-41 and 43-45 are hereby incorporated.  
Regarding claim 19, and to the extent that Hood DOES NOT EXPRESSLY TEACH an exemplary embodiment meeting the requirements for:
19.	([...]) The formulation of claim 18, wherein the slurry comprises about 0.15 g/kg, about 0.35 g/kg, about 0.75 g/kg or about 1.15 g/kg of the compound of Formula (I), or a salt or amorphous or polymorph form thereof.
it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Since it would have be obvious to make a “[p]reparation of a parenteral suspension with a compound of Formula I” (Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6) with compound 10 as the compound of Formula I (Hood, par. [0163], Table 1, compound 10 on p. 12), the resulting preparation would involve a suspension of a compound of Formula I containing 220 μg/mL of a compound of Formula I (Hood, par. [0574], Ex. 3), i.e., 0.22 g/kg, or more broadly, “[t]he contemplated compositions may contain 0.001%-100% active ingredient” (Hood, par. [0177]), thereby meeting the range requirements of claim 19 for “a compound of Formula (I).”
Thus, Hood renders claim 19 obvious.
Regarding claims 20-25 and 31-33, and to the extent that Hood DOES NOT EXPRESSLY TEACH a polymorph or “Form 1” thereof in order to meet the instant requirements for:
20.	([...]) The formulation of claim 2, wherein the compound of Formula (I) comprises a polymorph form.
21.	([...]) The formulation of claim 20, wherein the polymorph used in the manufacturing is Form 1 and has an X-ray powder diffraction pattern comprising peaks at º2θ values of 6.8±0.2, 12.4±0.2, and 18.5±0.2.
22.	([...]) The formulation of claim 21, wherein the compound used in the manufacturing of Formula (I) comprises a mixture of a non-stoichiometric or stoichiometric hydrate of Form 1 having between 1 % and about 20% by weight water and Form 1.
23.	([...]) The formulation of claim 21, wherein the compound of Formula (I) comprises no more than about 5% by weight of other Forms of the compound of Formula (I).
24.	(New) The formulation of claim 21, wherein the compound of Formula (I) comprises no more than about 1 % by weight of other Forms of the compound of Formula (I).
25.	([...]) The formulation s of claim 21, wherein the compound used in the manufacturing of Formula (I) comprises less than about 0.1 % by weight of other Forms of the compound of Formula (I).
[...]
31.	([...]) The formulation of claim 28, wherein the slurry comprises about 0.15 g/kg of polymorph Form 1 or a non-stoichiometric or stoichiometric hydrate of Form 1 having between 1 % and about 20% by weight water and about 0.5 g/kg of polysorbate 80.
32.	([...]) The formulation of claim 28, wherein the slurry comprises about 0.35 g/kg of polymorph Form 1 or a non-stoichiometric or stoichiometric hydrate of Form 1 having between 1 % and about 20% by weight water and about 0.5 g/kg of polysorbate 80.
33.	([...]) The formulation of claim 28, wherein the slurry comprises about 1. 15 g/kg of primarily polymorph Form 1 or a non-stoichiometric or stoichiometric hydrate of Form 1 having between 1 % and about 20% by weight water and about 0.5 g/kg of polysorbate 80.
Hood teaches that “[c]ompounds provided herein intended for pharmaceutical use may be administered as crystalline or amorphous products” (Hood, par. [0176]), wherein “[d]ynamic vapor sorption shows up to 17.2% water is absorbed, showing the hygroscopicity of a compound of Formula I” (Hood, par. [0573], Ex. 3), wherein compound 10 is listed as:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

N-(5-(3-(7-(3-fluorophenyl)-3H-imidazo[4,5-c ]pyridin-2-yl)-1 H-indazol-5-yl)pyridin-3-yl)-3-methylbutanamide 10
[0498]	White solid (98% yield). 1H NMR (DMSO-d6, 500 MHz) δ ppm 0.98 (d, 6H), 2.13 (m, 1H), 2.28 (d, 2H), 7.24 (t, 1H), 7.60 (dd, 1H), 7.84 (dd, 2H), 8.27 (d, 1H), 8.38 (d, 1H), 8.49 (s, 1H), 8.66 (s, 1H), 8.77 (s, 2H), 8.87 (d, 2H), 10.23 (s, 1H), 13.81 (brs, 1H), 14.05 (s, 1H); ESIMS found C29H24FN7O m/z 506.1 (M+H).
(Hood, par. [0498]).  Therefore, Hood’s disclosure of “crystalline or amorphous products” (Hood, par. [0176]) reasonably encompasses the polymorph Form 1 of claims 20-25 and 31-33, absent evidence to the contrary.  Therefore, one would be motivated to obtain a preparation with “0.001%-100% active ingredient” (Hood, par. [0177]) and “up to 17.2% water is absorbed” (Hood, par. [0573], Ex. 3) plus 0.05% tween 80 (Hood, par. [0574], Ex. 3).
Thus, Hood renders claims 20-25 and 31-33 obvious.
Regarding claims 35-36 and to the extent that Hood’s exemplary embodiment (Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6) DOES NOT EXPRESSLY TEACH a diluent or a first and second mixtures in order to meet the instant requirements for:
35.	([...]) The formulation of claim 2, wherein the aqueous solution comprises a sterile diluent.
36.	([...]) The formulation of claim 2, wherein the aqueous solution is a first sterilized mixture; the slurry is a second sterilized mixture; and the process comprises mixing the first sterilized mixture and the second sterilized mixture.
Hood teaches:
[0195]	Injectables can be prepared in conventional forms, either as liquid solutions, colloid, liposomes, complexes, coacervate or suspensions, as emulsions, or in solid forms suitable for reconstitution in liquid prior to injection. The percentage of active compound contained in such parenteral compositions is highly dependent on the specific nature thereof, as well as the activity of the compound and the needs of the subject.  However, percentages of active ingredient of 0.01%to 10% in solution are employable, and could be higher if the composition is a solid or suspension, which could be subsequently diluted to the above percentages.
Hood, par. [0195].  Since it would be obvious to make a “[p]reparation of a parenteral suspension with a compound of Formula I” (Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6) with compound 10 (Hood, par. [0163], Table 1, compound 10 on p. 12) in “0.5% CMC/0.05% tween 80” (Hood, par. [0574], Ex. 3), one would be motivated to dilute for preparing an injectable (Hood, par. [0195]) with “0.5% CMC/0.05% tween 80” (Hood, par. [0574], Ex. 3), 
wherein the diluent is a diluent of claim 35, as well as a “first sterilized mixture” of claim 36, and 
the compound of Formula I in “0.5% CMC/0.05% tween 80” (Hood, par. [0574], Ex. 3), is a “second sterilized mixture” of claim 36.
Thus, Hood renders claims 35-36 obvious.
Claim 42 is are rejected under 35 U.S.C. § 103(a) as being unpatentable over HOOD (US 2013/0267495 A1, Publ. Oct. 10, 2013; hereinafter, “Hood”), as applied to claims 2-41 and 43-45, above, and further in view of FAZI (US 2014/0263319 A1, Publ. Sep. 18, 2014; on 11/13/2020 IDS; hereinafter “Fazi”).
The teachings of Hood, as set forth above, are hereby incorporated.  However, Hood DOES NOT TEACH a “polypropylene vial” in order to meet the requirements of claim 42 for:
42.	([...]) The formulation of claim 41, wherein the container is a 3 mL polypropylene vial.
since the choice of a particular vial is well within the purview of the ordinarily skilled artisan.
Fazi, for instance, is directed to:
VIAL CONTAINER WITH COLLAR CAP
ABSTRACT
Vial containers including a collar which is attached to a vial or incorporated into a vial cap, a cap designed to receive a portion of the collar while covering the vial, and a container designed to receive a portion of the collar and encase the body of the vial are described herein.  The collar, generally, includes a means for reversibly attaching to the cap and container.
Fazi, title & abstract.  In this regard, Fazi teaches that the vial container may be constructed of various polymer materials such as polypropylene (Fazi, par. [0037]) for vials for holding injectable liquids, sized 2-20 ml (Fazi, par. [0034]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to make a “[p]reparation of a parenteral suspension with a compound of Formula I” (Hood, par. [0572]-[0574], Ex. 3 & Tables 3-6) with compound 10 (Hood, par. [0163], Table 1, compound 10 on p. 12) with Fazi’s vial (Fazi, title & abstract) with a container made of polypropylene (Fazi, par. [0037]) with a size of 2-20 ml (Fazi, par. [0034]).  One would have been motivated to do so in order to obtain the advantage of a vial container with “a means for reversibly attaching to the cap and container.”
Thus, Hood renders claim 42 obvious.

Conclusion
Claims 2-45 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611